Appellant was convicted of the offense of carrying a concealed weapon — a pistol. Code 1923, § 3485.
From the bill of exceptions it appears that the pistol shown to have been in the possession, etc., of appellant had "lost so many of its parts as to be harmless and worthless as a weapon" — that it had ceased to be a firearm.
Accordingly, the verdict of guilt, etc., cannot be allowed to stand. Redus v. State, 82 Ala. 53, 2 So. 713.
The judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.